       Case 1:21-cv-02575-JPB Document 51 Filed 08/05/21 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,

                   v.                       CIVIL ACTION

THE STATE OF GEORGIA, et al.,               FILE NO. 1:21-CV-02575-JPB

            Defendants,

REPUBLICAN NATIONAL
COMMITTEE, et al.,

            Intervenor-Defendants.


   DEFENDANTS’ EMERGENCY MOTION TO STAY DISCOVERY

      Defendants the State of Georgia, the Georgia State Election Board, and

Brad Raffensperger, in his official capacity as Secretary of State of Georgia,

respectfully request that this Court stay discovery and all related deadlines,

including the parties’ obligations under Local Rule 16 to hold a Rule 26(f)

conference and file a Joint Preliminary Report and Discovery Plan, pending

resolution of their motion to dismiss. [Doc. 38]. In that motion, Defendants

demonstrate that the United States has failed to state a claim under Section 2
        Case 1:21-cv-02575-JPB Document 51 Filed 08/05/21 Page 2 of 6




of the Voting Rights Act.1 If successful, that motion will dispose of the United

States’ complaint in its entirety. Granting this motion to stay discovery and all

related deadlines will conserve the Court’s and the parties’ resources, ensuring

that discovery proceeds only if the Court first determines that the United

States has stated a plausible claim for relief.

      There is good cause to grant this motion. Absent the requested relief, the

parties are scheduled to confer on August 9, 2021, pursuant to Federal

Rule 26(f) and Local Rule 16. For this conference, the United States has

proposed that the parties discuss discovery schedules, potential privilege

assertions, details about Defendants’ computer systems, whether Defendants

anticipate relying on a litigation support group to assist the discovery process,

and other detailed discovery-related topics. Defendants do not believe the

parties should initiate such detailed discussions about discovery until the

pending motions to dismiss are resolved and the Court determines what (if

any) claims will proceed.

      Indeed, the Eleventh Circuit has stated that “[f]acial challenges to the

legal sufficiency of a claim or defense, such as a motion to dismiss based on



1 Intervenor-Defendants have also filed a motion to dismiss, which similarly
demonstrates that the complaint fails to state a claim and should be dismissed.
[Doc. 39].

                                        2
        Case 1:21-cv-02575-JPB Document 51 Filed 08/05/21 Page 3 of 6




failure to state a claim for relief, should … be resolved before discovery begins.”

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997). By

doing so, “unnecessary costs to the litigants and to the court system can be

avoided.” Id. at 1368; see also Lawrence v. Governor of Ga., 721 F. App’x 862,

864 (11th Cir. 2018) (“[W]e [have] warned of the dangers of allowing a case to

proceed through the pretrial processes with a potentially invalid claim”).

      In fact, this Court has already stayed discovery in many of the other

lawsuits currently challenging Georgia’s recent election law – SB 202 – where

Defendants have filed motions to dismiss. See Order, Asian Ams. Advancing

Justice-Atlanta v. Raffensperger, No. 1:21-cv-01333-JPB (N.D. Ga. June 14,

2021) (staying “discovery and all related deadlines” “[i]n light of the pending

motion to dismiss”); Order, Sixth District of Afr. Methodist Episcopal Church

v. Kemp, No. 1:21-cv-01284-JPB (N.D. Ga. June 14, 2021) (same); Order, Ga.

State Conference of NAACP v. Raffensperger, No. 1:21-cv-01259-JPB (N.D. Ga.

June 14, 2021) (same); Order, New Ga. Project v. Raffensperger, No. 1:21-cv-

01229-JPB (N.D. Ga. June 14, 2021) (same); Order, VoteAmerica v.

Raffensperger, No. 1:21-cv-01390-JPB (N.D. Ga. June 14, 2021) (same). The

Court should do likewise in this action.

      Beyond the cases challenging SB 202, courts in this District routinely

exercise their discretion to stay discovery pending resolution of motions to

                                        3
       Case 1:21-cv-02575-JPB Document 51 Filed 08/05/21 Page 4 of 6




dismiss. See Jenkins v. Prime Ins. Co., No. 1:20-cv-01263-JPB, 2020 WL

6106626, at *1 (N.D. Ga. Apr. 21, 2020) (granting a motion to stay discovery

and related deadlines pending the resolution of a motion to dismiss); Hill v.

Am.’s Wholesale Lender, No. 1:18-cv-4530-TWT-JFK, 2018 WL 11251009, at *2

(N.D. Ga. Oct. 5, 2018) (same); Deverze v. Uber Techs., Inc., No 1:19-cv-4988-

CAP, 2020 WL 8918225, at *2 (N.D. Ga. Oct. 2, 2020) (same); Roberts v.

Primestar Fund I TRS, Inc., No. 1:17-cv-01915-MHC-AJB, 2017 WL

8780868(N.D. Ga. Aug. 4, 2017) (same); Avery v. Newton Cnty. Recreation

Comm’n, No. 1:18-cv-5417-MHC-CCB, 2019 WL 12381188, at *2 (N.D. Ga.

Mar. 1, 2019) (same).

      Accordingly, Defendants respectfully request that the Court enter the

accompanying proposed order, which stays all discovery deadlines in this case

pending resolution of the motions to dismiss.

      Respectfully submitted this 5th day of August, 2021.

                                    Christopher M. Carr
                                    Attorney General
                                    Georgia Bar No. 112505
                                    Bryan K. Webb
                                    Deputy Attorney General
                                    Georgia Bar No. 743580
                                    Russell D. Willard
                                    Senior Assistant Attorney General
                                    Georgia Bar No. 760280
                                    Charlene McGowan
                                    Assistant Attorney General

                                      4
Case 1:21-cv-02575-JPB Document 51 Filed 08/05/21 Page 5 of 6




                           Georgia Bar No. 697316
                           State Law Department
                           40 Capitol Square, S.W.
                           Atlanta, Georgia 30334

                           Gene C. Schaerr*
                           Special Assistant Attorney General
                           Erik S. Jaffe*
                           H. Christopher Bartolomucci*
                           Brian J. Field*
                           Riddhi Dasgupta*
                           Joshua J. Prince*
                           SCHAERR | JAFFE LLP
                           1717 K Street NW, Suite 900
                           Washington, DC 20006
                           Telephone: (202) 787-1060
                           gschaerr@schaerr-jaffe.com
                           *Admitted pro hac vice

                           /s/ Bryan P. Tyson
                           Bryan P. Tyson
                           Special Assistant Attorney General
                           Georgia Bar No. 515411
                           Bryan F. Jacoutot
                           Georgia Bar No. 668272
                           Loree Anne Paradise
                           Georgia Bar No. 382202
                           Taylor English Duma LLP
                           1600 Parkwood Circle, Suite 200
                           Atlanta, Georgia 30339
                           Telephone: (678) 336-7249
                           btyson@taylorenglish.com

                           Counsel for Defendants




                             5
        Case 1:21-cv-02575-JPB Document 51 Filed 08/05/21 Page 6 of 6




                   CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing Defendants’ Emergency Motion to Stay Discovery has been prepared

in Century Schoolbook 13, a font and type selection approved by the Court in

L.R. 5.1(B).

                                   /s/ Bryan P. Tyson
                                   Bryan P. Tyson
